Citation Nr: 0515030	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  98-20 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for right 
wrist tremors prior to November 1, 2001.

2.  Entitlement to a compensable rating for right wrist 
tremors on and after November 1, 2001.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty in the Navy from July 1972 
to July 1975.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 1997 Board decision which granted compensation 
under 38 U.S.C.A. § 1151 for tremors of the right wrist.  A 
September 1997 RO decision assigned a 20 percent rating for 
the condition.  In an August 2001 RO decision, this rating 
was reduced to a noncompensable (0 percent) rating, effective 
November 1, 2001.  The veteran appeals for a higher rating 
prior to November 1, 2001, and for a compensable rating on 
and after November 1, 2001.  In May 2000, the Board remanded 
the claims to the RO for additional evidentiary development.  
In May 2002 and June 2003, the Board conducted additional 
development on the claims.  In November 2003, the claims were 
again remanded to the RO.  


FINDINGS OF FACT

1.  Prior to November 1, 2001, the veteran's right wrist 
tremors were manifested by impairment which was equivalent to 
mild incomplete paralysis of the middle radicular group.  

2.  On and after November 1, 2001 the veteran's right wrist 
tremors have been manifested by impairment which is 
equivalent to mild incomplete paralysis of the middle 
radicular group.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for 
right wrist tremors prior to November 1, 2001 have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8511 (2004).

2.  The criteria for a 20 percent rating, but no higher, for 
right wrist tremors on and after November 1, 2001 have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8511 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters-The Veterans Claims Assistance Act of 
2000

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  
The VCAA imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claims.  Id.  This "fourth element"  comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), the Board notes that 
the RO sent the veteran VCAA notice letters in March 2001, 
January 2004, February 2004, and April 2004 that informed him 
of the type of information and evidence necessary to 
substantiate his claims.  In addition, by virtue of the 
rating decisions on appeal, the statements of the case 
(SOCs), and the supplemental statements of the case (SSOCs), 
he was provided with specific information as to why these 
particular claims were being denied, and of the evidence that 
was lacking.

With regard to elements (2) and (3), the Board notes that the 
VCAA notice letters from March 2001, January 2004, and 
February 2004 notified the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the letters explained that VA 
would help him get such things as medical records, employment 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the VCAA notice letters from March 2001, January 2004, and 
February 2004 contained specific requests that the veteran 
provide additional evidence in support of his claims.  He was 
asked to tell VA about any other records that might exist to 
support his claim, and was informed that he should send 
information describing such additional evidence or the 
evidence itself to the RO.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done - irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication - the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004) and Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).  
The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the appellant.  If VA is unable to obtain records 
identified by the appellant, VA must notify him of the 
identity of the records that were not obtained, explain the 
efforts taken to obtain the records, and describe any further 
action to be taken.

In this case, the Board finds that VA has met its duty to 
assist the appellant in the development of his claims under 
the VCAA.  VA examinations have been provided which address 
the claims.  Service, VA, and private medical records have 
been associated with the claims file, and there do not appear 
to be any outstanding medical records that are relevant to 
this appeal.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

II.  Entitlement to a rating higher than 20 percent prior to 
November 1, 2001

The veteran is appealing the original assignment of 
disability evaluation following the award of compensation 
under 38 U.S.C.A. § 1151 for right wrist tremors.  In such a 
case it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The veteran's right wrist tremors have been rated under 
Diagnostic Code 8511, which applies to paralysis of the 
middle radicular group.  Under Diagnostic Code 8511, a 20 
percent rating is assigned for mild incomplete paralysis of 
the middle radicular group in a major extremity.  A 40 
percent rating is assigned for moderate incomplete paralysis 
in a major extremity, and a 50 percent rating is assigned for 
severe incomplete paralysis in a major extremity.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8511.

The veteran was granted compensation under 38 U.S.C.A. § 1151 
for right wrist tremors that developed as a result of a right 
wrist fusion performed in February 1995.  He was assigned an 
original disability evaluation of 20 percent, effective 
December 10, 1995.

VA outpatient treatment records from 1995 show the veteran 
being seen status post fusion of the right wrist.  It was 
noted that he had no significant pain or discomfort, but had 
experienced decreased range of motion since his February 
surgery.  X-rays from March and April 1995 noted status post 
resection of the navicular bone.  Several calcific densities 
were seen within the navicular bed, compatible with small 
bone fragments.  There was no evidence of subluxation.  
Sclerosis was seen in the subchondral portion of the distal 
radius.  There were multiple small calcifications seen in the 
dorsal portion of the wrist, which probably represented 
tendon calcifications.  

In March 1996, the veteran was given a VA peripheral nerves 
examination.  He reported that following his February 1995 
right wrist fusion, he had lost significant range of motion 
and was shaking all the time.  Physical examination showed a 
constant uncontrolled spastic shaking of the right wrist.  
Active flexion was to 30 degrees, extension was to 0 degrees, 
and there were only 3 to 5 degrees of radial and ulnar 
deviation.  A well-healed surgical scar along the dorsal side 
of the right wrist was evident.  The examiner noted that when 
the veteran's wrist, forearm, elbow, or shoulder were 
steadied by him, the tremors stopped.  He also noted that the 
tremors stopped when the veteran was writing and his writing 
was clearly legible.  Intention tremor was questioned.  
However, the examiner related that he was unable to render an 
objective opinion as to the etiology of the right wrist 
tremor or if it was causally related to his wrist fusion.  He 
suggested that a neuro-surgical opinion be sought.

Another VA examination was conducted in June 1996 and the 
veteran complained of tremors, increased pain, and decreased 
range of motion in his right wrist.  Physical examination 
showed no impairment in the upper or lower extremities.  
Benign essential tremors made worse by persistent pain in the 
right wrist following surgery in February 1995 was diagnosed.

A VA occupational therapy report dated in June 1996 found 
that the veteran had severely limited range of motion in his 
right wrist due to four-point wrist fusion in February 1995.  
His strength in both of his upper extremities and his right 
hand was functional.  Intermittent severe tremors were noted 
in the right upper extremity.  He was able to stop these 
tremors with conscious thought.  The tremors also ceased with 
purposeful movement.  He declined occupational therapy 
stating that he could not achieve additional movement in his 
wrist.
 
A July 1996 work tolerance evaluation shows that the veteran 
complained of pain in his right wrist between a 4 and a 6 on 
a scale of 1 to 10, which increased with activity.  He also 
complained of weakness of his right hand and tremors in his 
right arm which increased with physical activity.  Upon 
testing, range of motion in the right upper extremity was 
within normal limits except for the right wrist, where he 
complained of pain with active range of motion.  Strength in 
the right upper extremity was normal, and he could write with 
his right hand.  He was independent in activities of daily 
living.  

In July 1997, the veteran was again given a VA peripheral 
nerves examination.  He reported that he had developed 
unexplained tremors in his right upper extremity following 
his 1995 surgery.  He was able to intentionally stop the 
tremor, and could also legibly write his name.  He said that 
sometimes it felt like he had a pinch in his wrist which 
favored one side or the other.  The examiner noted that some 
work limitations were present due to fusion but prior 
electrodiagnostic tests were normal with no evidence of ulnar 
or median nerve entrapment.  Spastic tremulous movements of 
the right elbow down to the wrist were noted which stopped 
intermittently for brief periods.  There were no abnormal 
finger movements.  There was no elbow or shoulder pain and no 
abnormal range of motion of these joints.  Status post right 
successful scaphoid fusion with apparent essential tremor of 
right distal upper extremity was diagnosed.

In a December 1997 occupational therapy report, it was 
indicated that the veteran did not seem to have any 
complaints regarding his right wrist apart from experiencing 
occasional pain which seemed to be related to humidity.  He 
displayed tremors throughout his right upper extremity 
following manual muscle test and grip/pinch testing.  The 
examiner's assessment was significant deficits in right wrist 
active and passive ranges of motion as compared with the 
left, and also decreased right grip strength as compared with 
the left.  Following exertion with the right upper extremity 
he displayed a severe resting tremor which lasted only a few 
seconds.  It was indicated that he could perform certain job 
functions, but some reasonable accommodations might be 
needed.

VA outpatient treatment records dated in December 1998 note 
that during an evaluation there was jumping of the right hand 
which occurred frequently.  No rigidity was noted and no 
intention tremor was also noted.  An impression of tremor of 
the right upper extremity was indicated.

Private medical records dated in April and May 2000 show the 
veteran being seen for uncontrolled right arm tremors which 
were observed by the examiner.  He indicated that he had 
right wrist pain.  Neurological evaluation showed short 
bursts of tremors confined to the right arm.  Paroxysmal 
tremor and focal tremor were assessed.    

In June 2000, the veteran was given a VA neurological 
disorders examination.  He reported that he was unable to 
function in his current job as a chimney restorer because of 
intermittent right arm tremors.  On neurological examination, 
he had limited range of motion at the right wrist.  He had no 
complaints of sensory changes, and full strength throughout 
the right upper extremity.  There was no evidence of 
paralysis.  He was able to tie his shoes.  He had an 
intermittent moderate tremor of the tensed right upper 
extremity.  This was unlike any extrapyramidal, pyramidal, 
action, or postural tremor ever observed by the examiner.  
The examiner commented that the tremors were intermittent, 
erratic, and moderate.  The tremors did not appear to have 
any relationship to the wrist problems and did not cause 
paralysis.  The tremors appeared to be psychiatric in origin 
or the result of malingering.  X-rays of the cervical spine 
showed extensive degenerative changes with degenerative disc 
disease at C5-6 and C6-7.  No areas of instability or 
abnormal motion were identified.  An MRI of the brain was 
normal.  

In September 2000, the veteran was given a private 
psychiatric evaluation.  As part of the evaluation, it was 
noted that he had an occasional gross tremor of the right arm 
which seemed to vary from none to fairly severe.  

Upon consideration of the above evidence, the Board finds 
that a rating higher than 20 percent for right wrist tremors 
is not warranted prior to November 1, 2001.  The evidence 
prior to this time indicates that the veteran suffered from 
intermittent tremors of the right arm and decreased range of 
motion.  Pain in the right wrist is also indicated.  There is 
no indication of decreased strength, and the right hand is 
described as being functional.  The veteran is noted as being 
capable of performing several activities, and is described as 
being independent in activities of daily living.  There is no 
evidence of paralysis, and no complaints of sensory changes.  

The Board finds that the veteran's overall disability picture 
prior to November 1, 2001 is most closely analogous to 
impairment associated with mild incomplete paralysis of the 
middle radicular group.  This level of impairment is properly 
rated 20 percent under Diagnostic Code 8511.  The disability 
picture with regard to this condition is more closely 
analogous to the criteria for a 20 percent rating rather than 
the criteria for a 40 percent rating for moderate incomplete 
paralysis of the middle radicular group, and thus the lower 
rating is appropriate.  38 C.F.R. § 4.7.

As mentioned previously, the Board notes that this is an 
initial rating case, and consideration has been given to 
"staged ratings" for the condition (i.e., different 
percentage ratings for different periods of time based on the 
facts found) since compensation was first awarded in December 
1995.  Fenderson, supra.  However, the evidence shows that 
since December 1995 there have been no identifiable periods 
of time during which the veteran's right wrist tremors have 
warranted a rating greater than 20 percent. 
The preponderance of the evidence is against the claim for a 
rating higher than 20 percent for right wrist tremors prior 
to November 1, 2001.  Thus, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Entitlement to a compensable rating on and after 
November 1, 2001

In August 2001, the RO reduced the veteran's disability 
evaluation for right wrist tremors from 20 percent to a 
noncompensable (0 percent) rating, effective November 1, 
2001.  The veteran seeks a compensable rating for this 
condition on and after November 1, 2001. 

In a letter dated in January 2002, Dr. Eugene A. Bonaroti 
noted that the veteran had experienced episodic tremors in 
his right upper extremity for several years.  He said these 
tremors had begun following fusion surgery in 1995.  Since 
then, his symptoms had been stable with no progression.  His 
tremors were present both at rest and with intention.  They 
affected only the right upper extremity, and were treated 
with medication.  It was noted that a neurologist had 
indicated that the tremors did not have a biological basis.  
Motor testing showed decreased strength in the right wrist 
flexors.  A visible tremor in the right upper extremity was 
observed, which the veteran extinguished by sitting on his 
hand.  Dr. Bonaroti commented that the veteran had 
longstanding and non-progressive tremors of the right upper 
extremity.  The cause for these tremors was not clear.  
Consultation with a movement disorder specialist was 
recommended.

In private medical records dated in February 2002, it was 
noted that the veteran was concerned about the amount of 
right wrist pain he was having which limited his daily 
activities.  The examiner noted that he had a resting tremor 
in his right upper extremity which became quite noticeable at 
times and also had a mild resting tremor in his left upper 
extremity.

Private medical records from March 2002 show the veteran 
reporting a right arm tremor which was not constant and not 
precipitated by any particular activity.  He reported left 
arm tingling and numbness over the previous month.  He stated 
that occasionally the tremor was stress-related.  On 
examination, muscle strength was 5/5.  He was positive for 
resting tremor and bilateral postural tremor, but negative 
for intention tremor.  The examiner's assessment was no 
obvious signs of central or peripheral problems to explain 
the described symptoms.  

In November 2002, the veteran was given a VA neurological 
disorder examination.  It was reported that this examination 
was similar to the last examination in June 2000.  There was 
no right upper extremity impairment of strength, tone, 
endurance, or coordination.  The right upper extremity tremor 
remained intermittent, erratic, and moderate.  The tremors 
did not appear to have any relationship to the wrist problems 
or cervical problems, and did not cause incoordination, 
fatigue, or paralysis.  The tremors continued to be unlike 
any tremors previously observed by the examiner.  The tremors 
appeared to be psychiatric in origin or the result of 
malingering.  It was indicated that as the veteran was 
treated with medication for a psychiatric disorder, tremor 
might develop as a side-effect; however, none was currently 
present.  The examiner noted that the veteran had recently 
been successful in performing demanding physical labor, and 
stated that he found no evidence of functional impairment in 
the veteran.  

Private medical records dated in 2004 show the veteran 
indicating that he was experiencing chronic wrist pain and 
still had some shaking tremors.

Following consideration of the above evidence, the Board 
finds that a rating of 20 percent, but no higher, is 
appropriate for the veteran's right wrist tremors on and 
after November 1, 2001.  The RO apparently based its decision 
to reduce the disability rating to a noncompensable level on 
a finding that the veteran no longer experienced tremors of 
the right wrist.  The Board finds that the evidence on and 
after November 1, 2001 shows that he continues to experience 
episodic tremors of the right upper extremity.  This is 
confirmed through both VA examination and private medical 
treatment records.  

Furthermore, the Board finds that the impairment associated 
with the veteran's right wrist tremors continues to be 
equivalent to that found prior to November 1, 2001.  In this 
regard, Dr. Bonaroti stated in January 2002 that the 
veteran's symptoms had been stable with no progression since 
1995.  He characterized the veteran's tremors as being 
longstanding and non-progressive.  The medical evidence shows 
that on and after November 1, 2001, the veteran continues to 
have intermittent tremors.  These tremors are not shown to 
cause impairment of strength, tone, endurance, or 
coordination.  They do not cause paralysis, and are also not 
shown to cause functional impairment.

The Board finds that the impairment associated with the 
veteran's right wrist tremors on and after November 1, 2001 
is most closely analogous to mild incomplete paralysis of the 
middle radicular group.  Thus, a 20 percent rating is 
appropriate for the condition under Diagnostic Code 8511.  
Disability warranting a higher rating under Diagnostic Code 
8511 is not evident in the evidence of record.  Thus, with 
application of the benefit-of-the-doubt rule, 38 U.S.C.A. 
§ 5107(b), the Board finds that an increased rating of 20 
percent, but no higher, is warranted for right wrist tremors 
on and after November 1, 2001.

 
ORDER

A rating higher than 20 percent for right wrist tremors prior 
to November 1, 2001 is denied.

An increased rating of 20 percent for right wrist tremors on 
and after November 1, 2001 is granted.



	                        
____________________________________________
C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


